Interim Decision #2225

MATTER OF BLANCAFLOR
In Visa Petition Proceedings
A-20076368
A-20076370
Decided by Board August 31,1973
(1) Under the law of the Philippines (Civil Code of 1950), to effect the legitimation

of a child born out of wedlock the following primary conditions must be met
(1) the child must qualify as a "natural" child (a child born out of wedlock to
parents who were free to marry each other at the time of conception); (2) the
child must be acknowledged or recognized by its parents; and (3) the parents
of the child must marry one another.
(2) Since the concept of "common law" marriage, as understood in the United
States, is not recognized in the Philippines, a "common law" relationship
between the parents of a child born out of wedlock in the Philippines does not
qualify as a marriage of the parents under Article 270 of the Civil Code for the
purpose of legitimation of the child.
The petitioner is a permanent resident alien who sought preferred status for the beneficiaries under section 203(a)(2) of the
Immigration and Nationality Act. The District Director, in a
decision dated March 13, 1973, denied the petitions on the ground
that neither beneficiary could qualify as the "child" of the petitioner for purposes of immigration, and thus could not qualify as
an "unmarried son" or "unmarried daughter" under section

203(a)(2).

The beneficiaries were born in the Philippines and appear to be
the actual offspring of the petitioner. Although the petitioner has
acknowledged that he never married the mother of the beneficiaries, but merely cohabited with her, he contends that the children
were legitimated in the Philippines by his recognition of them
before the registrar of birth and vital statistics coupled with his
subsequent "common law" marriage to their mother.
A recent memorandum of law from the Library of Congress
indicates that the law of the Philippines with respect to the
legitimation of children is relatively complex. The Civil Code of the
Republic of the Philippines, which took effect in August of 1950,
sets forth three primary conditions which must be met in order to
effect a legitimation: (1) the child must qualify as a "natural"

427

Interim Decision #2225
child; (2) the parents of the child must marry one another; and (3)
the child must be acknowledged or recognized by its parents.
Article 269 of the Civil Code specifies that only "natural"
children may be legitimated. That section further defines "natural"
children to be individuals born out of wedlock whose parents were
free to marry each other at the time of conception. Although the
record is incomplete in this respect, we nevertheless have no
indication that the beneficiaries would be ineligible to qualify as
"natural" children within this statutory framework.
Furthermore, based upon the contentions of the petitioner, he
would appear to have satisfied the requirements of Articles 271
and 278 of the Civil Code as well Taken together, these provisions
mandate that a child either be recognized by its parents in some
"authentic writing," such as a will, a record of birth or a statement
before a court of record, or be declared natural by a final judgment, before the child may be considered legitimated. The petitioner would seem to have met this condition through the declaration which he purportedly made before the registrar of birth and
vital statistics.
However, Article 270 of the Civil Code specifies that legitimation
shall take place through the subsequent marriage of the parents

of the child. See Matter of Mawngea, 11 I. & N. Dee. 885 (BIA,1966).
This statute would appear to contradict the petitioner's position
regarding the legitimation of the beneficiaries, unless his claimed
"common law" marriage to the mother of the children could
qualify as a "marriage" within the purview of Article 270.
The memorandum from the Library of Congress indicates that
the concept of a "common law" marriage, as understood in the
United States, is not recognized in the Philippines. While a man
and a woman who have cohabited may be exempt, under certain
circumstances, from obtaining a marriage license, a formal ceremony with witnesses is nevertheless a prerequisite to their union.

See Articles 53, 55 and 76 of the Civil Code of the Philippines.
Since a "common law" relationship between a man and woman
is not accorded recognition as a marriage in the Philippines, it is
evident that the petitioner has not complied with Article 270 of the
Civil Code. The beneficiaries, thus, could not have been legitimated
as claimed by the petitioner. Therefore, we find that they du not
qualify as his children within the meaning of section 101(b)(1) of
the Act, and the decision of the District Director was correct.
Accordingly, the appeal will be dismissed.
ORDER: The appeal is dismissed.

428

